C. Allen, J.
The practical question in this case is, whether the food, clothing, «fee. furnished to the defendant were necessaries for which he should be held responsible. This question must be determined by the actual state of the case, and not by appearances. That is to say, an infant who is already well provided for iu respect to board, clothing, and other articles suitable for his condition, is not to be held responsible if any one supplies to him other board, clothing, <fec., although such person did not know that the infant was already well supplied. Angel v. McLellan, 16 Mass. 28. Swift v. Bennett, 10 Cush. 436. Davis v. Caldwell, 12 Cush. 512. Barnes v. Toye, 13 Q. B. D. 410. So, on the other hand, the mere fact that an infant, as in this case, had a father, mother, and guardian, no one of whom did anything towards his care or support, does not prevent his being bound to pay for that which was actually necessary for him when furnished. The question whether or not the infant made an express promise to pay is not important. He is held on a promise implied by law, and not, strictly speaking, on his actual promise. The law implies the promise to pay, from the necessity of his situation; just as in the case of a lunatic. 1 Chit. Con. (11th Am. ed.) 197. Hyman v. Cain, 3 Jones, (N. C.) 111. Richardson v. Strong, 13 Ired. 106. Gay v. Ballou, 4 Wend. 403. Epperson v. Nugent, 57 Miss. 45, 47. In other words, he is liable to pay only what the necessaries were reasonably worth, and not what he may improvidently have agreed to pay for them. If he has made an express promise to pay, or has given a note in payment for necessaries, the real value will be inquired into, and he will be held only for that amount. Earle v. Reed, 10 Met. 387. Locke v. Smith, 41 N. H. 346. Met. Con. 73, 75.
But it is contended that the board, clothing, &c. furnished to the defendant were not necessaries, because he, “ being a pauper and an inmate of an almshouse, was supplied with necessaries suitable to his estate and condition, and, under the circumstances, it would have been the duty of the guardian to place him in the almshouse.” It is true that a guardian is not obliged to provide for the support of his ward, when he has no property of the ward available for that purpose; and, if he has no other resource, no doubt he may, under such circumstances, place the ward in an almshouse. The authorities cited for the defendant *531go no further than this. Spring v. Woodworth, 2 Allen, 206. But this by no means implies that a boy with an expectation of a fortune of $10,000 should be brought up in an almshouse, if any suitable person will take him and bring him up properly, on the credit of his expectations. On the other hand, it seems to us highly proper for a parent or guardian, under such circumstances, to do what the father did in this case; leaving it for the boy’s guardian to see to it that an unreasonable price is not paid. Looking to the advantage of his subsequent life, as well as to his welfare for the time being, his transfer from an almshouse to a suitable person, by whom he would be cared for and educated, would certainly be judicious; and the support and education furnished to an infant of such expectations, whose means were not presently available, fall clearly within the class of necessaries. In Met. Con. 70, the authority of Lord Mansfield is cited to the point that a sum advanced for taking an infant out of jail is for necessaries. Buckinghamshire v. Drury, 2 Eden, 60, 72. See also Clarke v. Leslie, 5 Esp. 28. Giving. credit to the infant’s expectation of property is the same as giving credit to him. There was no error in refusing to rule, as matter of law, that, upon all the facts in evidence, the action could not be maintained. The findings of all matters of fact, of course, are not open to revision.

Exceptions overruled.